DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 and 01/25/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyagi et al US 2019/0303078.
Regarding claim 1, Miyagi et al teaches an image forming apparatus (printing apparatus 120 (paragrpah 0019) comprising: 
a reception unit configured to receive a print job (communication unit 124 (paragraph 0019); 
a setting unit (CPU 121, fig. 6) configured to make a sheet setting for a sheet feed unit based on instruction information in a case where the print job includes the instruction information for giving an instruction on the sheet setting for the sheet feed unit (the operation unit 128 used to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021), print setting to be included in a print job, paragraph 0017, determine a medium on which printing is to be performed, paragraph 19, paragraph 48, print setting include paper size, paper type, printing side); and 
an execution unit configured to execute printing based on the print job (printing unit 125 (paragraph 0019).

Regarding claim 2, Miyagi et al teaches a determination unit configured to determine whether the print job includes the instruction information for giving the instruction on the sheet setting for the sheet feed unit (CPU 121 analyzes the print job according to an analysis program stored in the ROM 122, thus acquiring setting information which is required to execute the print job. The CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)).
Regarding claim 3, Miyagi et al teaches wherein the setting unit sets a sheet type for the sheet feed unit (operation unit 128 and the display unit 130 to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021)).
Regading claim 4, Miyagi et al teaches wherein the setting unit makes the sheet setting before the execution unit executes the printing based on the print job ( paragraph 49, then an image subjected to the printing processing is printed on a print sheet).
Regarding claim 5, Miyagi et al teaches a method for controlling an image forming apparatus (printing apparatus 120 (paragrpah 0019), comprising: 
receiving a print job (communication unit 124 (paragraph 0019); 
making a sheet setting (fig. 6) for a sheet feed unit based on instruction information in a case where the print job includes the instruction information for giving an instruction on the sheet setting for the sheet feed unit (the operation unit 128 used to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021), print setting to be included in a print job, paragraph 0017, determine a medium on which printing is to be performed, paragraph 19, paragraph 48, print setting include paper size, paper type, printing side); and 
executing printing based on the print job (printing unit 125 (paragraph 0019).
Regarding claim 6, Miyagi et al teaches determining whether the print job includes the instruction information for giving the instruction on the sheet setting for the sheet feed unit (CPU 121 analyzes the print job according to an analysis program stored in the ROM 122, thus acquiring setting information which is required to execute the print job. The CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)).
Regarding claim 7, Miyagi et al teaches wherein a sheet type is set for the sheet feed unit in the setting (operation unit 128 and the display unit 130 to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021)).
Regarding claim 8, Miyagi et al teaches wherein the sheet setting is made before the printing is executed based on the print job (paragraph 49, then an image subjected to the printing processing is printed on a print sheet).

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 10, 2022
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675